*298Dissenting Opinion by
Judge Palladino:
I must respectfully dissent. The majority reads the sales tax exemption language of Section 201 (m)1 of the Tax Reform Code (Code), Act of March 4,1971, P.L. 6, as amended, 72 P.S. §§7101-10004, as applying to all purchasers of electricity when the power is used solely for residential purposes. The logic is hinged upon the distinction between commercial and residential use. We concur in the observation that such a dichotomy is mandatory under Aldine Apartments, Inc. v. Commonwealth, 493 Pa. 480, 426 A.2d 118 (1981), aff’g, 39 Pa. Commonwealth Ct. 204, 395 A.2d 299 (1978); however, we believe that the legislature intended, and indeed created, a narrower harbor to those seeking the safety of the sales tax exemption provided by Section 201 (m).
The statutory language limiting the imposition of the sales tax excludes electricity “when purchased directly by the user thereof solely for his own residential use.”2 The language creates four requirements which a consumer must meet before the exclusion applies. The electricity must be:
1) purchased directly
2) purchased by the user
3) used solely by the purchaser and
4) used for residential purposes only.
A careful analysis of the present situation reveals that Appellant meets only the second and fourth requirements.
A. The Electricity Must Be Purchased Directly
The majority reasons that since the Condominium Council (Council) is an agent for the individual unit' owners, the unit owner is purchasing the electricity *299directly. The majority goes on to say that “[t]he relationship between the Condominium Council, the management agent and the individual unit owners is rooted in agency not in business. ’ ’
This reasoning misses the mark. Agency and business are not mutually exclusive terms. Form is being commingled with substance. Residential, commercial and business are types of uses to which the electricity may be put. Agency on the other hand, describes the method by which one purchases the energy. This is not to say that a residential consumer of electricity cannot procure his supply through an agent. To be sure, an agent often stands in the principal’s shoes.3 However, the Council is much more than an agent for the unit owners. The Council purchases the electricity at a bulk rate discount and is billed via a single meter. The bulk discount which the Council receives is unavailable to the individual unit owners, and thus negates any direct purchase by the owners.
Additionally, the Council proportions the cost of the power to the individual unit owners according to the size of the unit. The Council thus provides a service to the individual owners as well as transacting business on their behalf. By providing this service to the ultimate user of the electricity, the Council prevents the user from purchasing the power directly.
B. The Electricity Must Be Used Solely By The Purchaser
If we assume for the moment that the Council is acting as the individual unit owners’ agent and that they are one and the same, then all the unit owners are buying the electricity for themselves collectively. If a unit owner uses no electricity for a given time *300period, lie is still billed for the power according to his unit’s size, whereas an owner of an identical unit who uses a great deal of electricity will be billed the exact same amount. In any other residential setting the owner would only be billed for his actual use. Thus, the unit owners who use their electricity all the ■time are being subsidized by those who do not. Therefore, the electricity the total user consumes is being purchased in part, by the partial user and not used solely by the purchaser.4
Inasmuch as Appellant has failed to meet all four requirements imposed by Section 201 (m), I would deny a reimbursement and affirm the decision made by the Sales Tax Board of Review.
Judge Rogers and Judge MacPhail joined in this dissent.

 72 P.S. §7201 (m).


 Id. (Emphasis added.)


 p.L.E. Agency §1, §97.


 See Weissenberger v. Commonwealth, 54 Pa. Commonwealth Ct. 177, 180, 420 A.2d 768, 770 (1980).